DETAILED ACTION
Claims 1-20 are pending in the present application and are under examination on the merits. This communication is the first action on the merits (FAOM).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant filed an Information Disclosure Statement (IDS) on 8/30/2021, 11/24/2021, and 6/24/2022. These filings are in compliance with 37 C.F.R. 1.97.
As required by M.P.E.P. 609(C), the applicant's submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), a copy of the PTOL -1449 form, initialed and dated by the examiner, is attached to the instant office action.

Drawings
The drawings filed on 3/5/2021 are acceptable as filed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 11-20 are directed to a process, and claims 1-10 are directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The following claim limitations are analogous to court identified abstract ideas that are representative of certain methods of organizing human activity: “acquiring a user identifier of a target user,” “in response to determining that the user identifier satisfies a preset condition, acquiring a work intention of the target user,” “determining target information based on the user identifier, the work intention, and a pre-established knowledge graph,” and “pushing the target information to the target user.” The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Additionally, the claim recites additional elements of: “pushing the target information to the target user” (sending and receiving information over a network). Additionally, claims 10 and 19 recites the following additional elements: “An electronic device for pushing information, comprising: at least one processor; and  a storage device, communicated with the at least one processor, wherein the storage device stores an instruction executable by the at least one processor, and the instruction, when executed by the at least one processor, causes the at least one processor to perform operations comprising,” (computer processor and memory) and “A non-transitory computer readable storage medium, storing a computer instruction, wherein the computer instruction, when executed by a processor, causes the processor to perform operations comprising,” (computer processor and memory). Examiner notes that the implementation of the abstract concepts utilizing technology in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims. 
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0076]-[0086]). The recited computer elements and functions that are applied to the abstract idea in the claims are “pushing the target information to the target user” (sending and receiving information over a network). Additionally, claims 10 and 19 recites the following additional elements: “An electronic device for pushing information, comprising: at least one processor; and  a storage device, communicated with the at least one processor, wherein the storage device stores an instruction executable by the at least one processor, and the instruction, when executed by the at least one processor, causes the at least one processor to perform operations comprising,” (computer processor and memory) and “A non-transitory computer readable storage medium, storing a computer instruction, wherein the computer instruction, when executed by a processor, causes the processor to perform operations comprising,” (computer processor and memory).  For additional information see MPEP 2106.05(f) “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 2358.
Claims 2-9, 11-18, and 20 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite “significantly more” than the abstract idea. Specifically, claims 2-9, 11-18, and 20 further narrow the abstract idea. 
Regarding claims 10-20 the claim is directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected in that the recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. The application of computer technology in the claims merely serves to facilitate computerized implementation of the abstract idea. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0076]-[0086]).
Regarding claims 11-20, the claims recite a method that is substantially similar to the method that is performed by the system recited in claims 11-20 and are rejected for the same reasons put forth in regard to claims 11-20. 
The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.  In addition, the claims are not necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note:  The analysis above applies to all statutory categories of invention.  As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(A)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(A)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(A)(2) as being anticipated by U.S. Patent Number 11442992 to Moon et al. (hereafter referred to as Moon).
As per claim 1, Moon teaches:
A system comprising: at least one database associated with a service business (Col. 1 line 66 - Col. 2 line 34 teaches the assistant system may create and store a user profile comprising both personal and contextual information associated with the user. The assistant system may analyze the user input using natural-language understanding. The analysis may be based on the user profile for more personalized and context-aware understanding.).
in response to determining that the user identifier satisfies a preset condition, acquiring a work intention of the target user (Col. 11 line 25 - Col 12 line 44 teaches the semantic information aggregator 230 may provide ontology data associated with a plurality of predefined domains, intents, and slots to the NLU module 220. In particular embodiments, a domain may denote a social context of interaction, e.g., education. An intent may be an element in a pre-defined taxonomy of semantic intentions, which may indicate a purpose of a user interacting with the assistant system 140. In particular embodiments, an intent may be an output of the NLU module 220 if the user input comprises a text/speech input. The NLU module 220 may classify the text/speech input into a member of the pre-defined taxonomy. Based on the output of the user context engine 225 and the semantic information aggregator 230, the NLU module 220 may identify a domain, an intent, and one or more slots from the user input in a personalized and context-aware manner. Col. 13 line 49- col. 14 line 10 teaches the dialog engine 235 may communicate with different agents based on the identified intent and domain, and the resolved entities. In particular embodiments, an agent may be an implementation that serves as a broker across a plurality of content providers for one domain. A content provider may be an entity responsible for carrying out an action associated with an intent or completing a task associated with the intent).
determining target information based on the user identifier, the work intention (Col. 11 line 25 - Col 12 line 44 teaches based on the output of the user context engine 225 and the semantic information aggregator 230, the NLU module 220 may identify a domain, an intent, and one or more slots from the user input in a personalized and context-aware manner. As an example and not by way of limitation, a user input may comprise “show me how to get to the coffee shop”. The NLU module 220 may identify the particular Starbucks that the user wants to go based on the user's personal information and the associated contextual information).
and a pre-established knowledge graph (Col. 12 line 45 - Col. 13 line 48 teaches the entity resolution module 240 may access the social graph, the knowledge graph, and the concept graph when resolving the entities. Entities may include, for example, unique users or concepts, each of which may have a unique identifier (ID). As an example and not by way of limitation, the knowledge graph may comprise a plurality of entities. Each entity may comprise a single record associated with one or more attribute values. The particular record may be associated with a unique entity identifier. Each record may have diverse values for an attribute of the entity. Each attribute value may be associated with a confidence probability).
pushing the target information to the target user. (Col. 9 line 24 - Col. 10 line 28 teaches a notification controller may provide information regarding content objects to a client system 130. Information may be pushed to a client system 130 as notifications, or information may be pulled from a client system 130 responsive to a request received from a client system 130 41 The proactive agents 285 may execute proactive tasks based on the inference. As an example and not by way of limitation, the proactive tasks may comprise sending content objects or providing services to the user).
As per claim 10, Moon teaches:
An electronic device for pushing information, comprising: at least one processor; and  a storage device, communicated with the at least one processor, wherein the storage device stores an instruction executable by the at least one processor, and the instruction, when executed by the at least one processor, causes the at least one processor to perform operations comprising (Col. 52 lines 16-61 teach computer system 1100 includes a processor 1102, memory 1104, storage 1106, an input/output (I/O) interface 1108, a communication interface 1110, and a bus 1112. Although this disclosure describes and illustrates a particular computer system having a particular number of particular components in a particular arrangement, this disclosure contemplates any suitable computer system having any suitable number of any suitable components in any suitable arrangement).
The remainder of the claim language is substantially similar to that found in claim 1 and is rejected for the same reasons put forth in regard to claim 1.
As per claim 19, Moon teaches:
A non-transitory computer readable storage medium, storing a computer instruction, wherein the computer instruction, when executed by a processor, causes the processor to perform operations comprising (Col. 52 lines 16-61 teach computer system 1100 includes a processor 1102, memory 1104, storage 1106, an input/output (I/O) interface 1108, a communication interface 1110, and a bus 1112. Although this disclosure describes and illustrates a particular computer system having a particular number of particular components in a particular arrangement, this disclosure contemplates any suitable computer system having any suitable number of any suitable components in any suitable arrangement. Col. 54 line 61 - Col. 55 line 7 teaches a computer-readable non-transitory storage medium or media may include one or more semiconductor-based or other integrated circuits (ICs) (such, as for example, field-programmable gate arrays (FPGAs) or application-specific ICs (ASICs)), hard disk drives (HDDs), hybrid hard drives (HHDs), optical discs, optical disc drives (ODDs), magneto-optical discs, magneto-optical drives, floppy diskettes, floppy disk drives (FDDs), magnetic tapes, solid-state drives (SSDs), RAM-drives, SECURE DIGITAL cards or drives, any other suitable computer-readable non-transitory storage media).
The remainder of the claim language is substantially similar to that found in claim 1 and is rejected for the same reasons put forth in regard to claim 1.
As per claims 2, 11, and 20, Moon teaches each of the limitations of claims 1, 10, and 19 respectively.
In addition, Moon teaches:
wherein the acquiring the work intention of the target user comprises: in response to detecting a user input, analyzing the user input to determine the work intention (Col. 11 line 25 - Col 12 line 44 teaches the semantic information aggregator 230 may provide ontology data associated with a plurality of predefined domains, intents, and slots to the NLU module 220. In particular embodiments, a domain may denote a social context of interaction, e.g., education. An intent may be an element in a pre-defined taxonomy of semantic intentions, which may indicate a purpose of a user interacting with the assistant system 140. In particular embodiments, an intent may be an output of the NLU module 220 if the user input comprises a text/speech input. The NLU module 220 may classify the text/speech input into a member of the pre-defined taxonomy. Based on the output of the user context engine 225 and the semantic information aggregator 230, the NLU module 220 may identify a domain, an intent, and one or more slots from the user input in a personalized and context-aware manner. Col. 13 line 49- col. 14 line 10 teaches the dialog engine 235 may communicate with different agents based on the identified intent and domain, and the resolved entities. In particular embodiments, an agent may be an implementation that serves as a broker across a plurality of content providers for one domain. A content provider may be an entity responsible for carrying out an action associated with an intent or completing a task associated with the intent).
As per claims 3 and 12, Moon teaches each of the limitations of claims 1 and 2 and 10 and 11 respectively.
In addition, Moon teaches:
wherein the analyzing the user input to determine the work intention comprises: determining text information corresponding to the user input (Col. 10 line 29 - Col. 11 line 3 and FIG. 2 teach the assistant system 140 may assist a user to obtain information or services. The assistant system 140 may enable the user to interact with it with multi-modal user input (such as voice, text, image, video, motion) in stateful and multi-turn conversations to get assistance).
performing word segmentation on the text information, and annotating a part-of-speech of each segmented word (Col. 11 line 25 - Col 12 line 44 teaches the NLU module 220 may comprise a lexicon of language and a parser and grammar rules to partition sentences into an internal representation. The NLU module 220 may also comprise one or more programs that perform naive semantics or stochastic semantic analysis to the use of pragmatics to understand a user input. In particular embodiments, the parser may be based on a deep learning architecture comprising multiple long-short term memory (LSTM) networks. As an example and not by way of limitation, the parser may be based on a recurrent neural network grammar (RNNG) model, which is a type of recurrent and recursive LSTM algorithm).
determining the work intention based on the each segmented word, the part of speech of the each segmented word, and a superordinate of the each segmented word.  (Col. 11 line 25 - Col 12 line 44 teaches the NLU module 220 may comprise a lexicon of language and a parser and grammar rules to partition sentences into an internal representation. The NLU module 220 may also comprise one or more programs that perform naive semantics or stochastic semantic analysis to the use of pragmatics to understand a user input. In particular embodiments, the parser may be based on a deep learning architecture comprising multiple long-short term memory (LSTM) networks. As an example and not by way of limitation, the parser may be based on a recurrent neural network grammar (RNNG) model, which is a type of recurrent and recursive LSTM algorithm.  Col. 13 line 49- col. 14 line 10 teaches the dialog engine 235 may communicate with different agents based on the identified intent and domain, and the resolved entities. In particular embodiments, an agent may be an implementation that serves as a broker across a plurality of content providers for one domain. A content provider may be an entity responsible for carrying out an action associated with an intent or completing a task associated with the intent)
As per claims 4 and 13, Moon teaches each of the limitations of claims 1 and 10 respectively.
In addition, Moon teaches:
wherein the acquiring the work intention of the target user comprises: in response to not detecting the user input, acquiring information of a task arrangement of the target user (Col 16 lines 17-39 teach the assistant xbot 215 may interact with a proactive inference layer 280 without receiving a user input. The proactive inference layer 280 may infer user interests and preferences based on the user profile that is retrieved from the user context engine 225. In particular embodiments, the proactive inference layer 280 may further communicate with proactive agents 285 regarding the inference. The proactive agents 285 may execute proactive tasks based on the inference. As an example and not by way of limitation, the proactive tasks may comprise sending content objects or providing services to the user. In particular embodiments, each proactive task may be associated with an agenda item. The agenda item may comprise a recurring item such as a daily digest. The agenda item may also comprise a one-time item. In particular embodiments, a proactive agent 285 may retrieve the user profile from the user context engine 225 when executing the proactive task. Therefore, the proactive agent 285 may execute the proactive task in a personalized and context-aware manner. As an example and not by way of limitation, the proactive inference layer may infer that the user likes a particular band and the proactive agent 285 may generate a recommendation of the particular band's new song/album to the user.(See also Col. 10 line 29 - Col. 11 line 3 and Col. 18 lines 20-46)).
analyzing the acquired information of the task arrangement to determine the work intention. (Col. 16 lines 40-67 teach the proactive agent 285 may generate candidate entities associated with the proactive task based on a user profile. The generation may be based on a straightforward backend query using deterministic filters to retrieve the candidate entities from a structured data store. The proactive agent 285 may also rank the generated candidate entities based on the user profile and the content associated with the candidate entities. 43 the dialog engine 235 may identify the dialog intent, state, and history associated with the user. Based on the dialog intent, the dialog engine 235 may select some candidate entities among the recommended candidate entities to send to the client system 130. In particular embodiments, the dialog state and history may indicate if the user is engaged in an ongoing conversation with the assistant xbot 215)
As per claims 5 and 14, Moon teaches each of the limitations of claims 1 and 2 and 10 and 11 respectively.
In addition, Moon teaches:
wherein the acquiring the work intention of the target user comprises: in response to not detecting the user input, acquiring information browsed by the target user (Col. 6 lines 25- 28 teach the user at the client system 130 may use the social-networking application 134 to communicate with the user's social connections (e.g., friends, followers, followed accounts, contacts, etc.). The user at the client system 130 may also use the social-networking application 134 to interact with a plurality of content objects (e.g., posts, news articles, ephemeral content, etc.) on the online social network. As an example and not by way of limitation, the user may browse trending topics and breaking news using the social-networking application 134. (See also Col. 11 line 25 - Col 12 line 44, Col 16 lines 17-39, and Col. 18 lines 20-46)).
determining the work intention based on the information browsed by the target user.  (Col. 16 lines 40-67 teach the proactive agent 285 may generate candidate entities associated with the proactive task based on a user profile. The generation may be based on a straightforward backend query using deterministic filters to retrieve the candidate entities from a structured data store. The proactive agent 285 may also rank the generated candidate entities based on the user profile and the content associated with the candidate entities. 43 the dialog engine 235 may identify the dialog intent, state, and history associated with the user. Based on the dialog intent, the dialog engine 235 may select some candidate entities among the recommended candidate entities to send to the client system 130. In particular embodiments, the dialog state and history may indicate if the user is engaged in an ongoing conversation with the assistant xbot 215).
As per claims 6 and 15, Moon teaches each of the limitations of claims 1 and 2 and 10 and 11 respectively.
In addition, Moon teaches:
wherein relevant information of an entity in the knowledge graph comprises a type tag of knowledge (Col. 23 lines 15-41 teach the assistant system 140 may use a conversational reasoning model to generate responses to a user in a dialog session. The conversational reasoning model may strategically traverse through a large-scale common-fact knowledge graph (KG) to introduce engaging and contextually diverse entities and attributes. The conversational reasoning model is learned based on a new open-ended Dialog.Math.KG parallel corpus called OpenDialKG, where each utterance from 15K human-to-human roleplaying dialogs is manually annotated with ground-truth reference to corresponding entities and paths from a large-scale KG with over one million facts).
the determining the target information based on the user identifier, the work intention and the pre-established knowledge graph comprises:  determining an associated entity based on the user identifier and the knowledge graph (Col. 10 line 29 - Col. 11 line 3 and FIG. 2 teach the assistant system 140 may assist a user to obtain information or services. The assistant system 140 may enable the user to interact with it with multi-modal user input (such as voice, text, image, video, motion) in stateful and multi-turn conversations to get assistance).
determining the target knowledge based on a type tag of knowledge in relevant information of the associated entity and the work intention (Col. 11 line 25 - Col 12 line 44 teaches the NLU module 220 may comprise a lexicon of language and a parser and grammar rules to partition sentences into an internal representation. The NLU module 220 may also comprise one or more programs that perform naive semantics or stochastic semantic analysis to the use of pragmatics to understand a user input. In particular embodiments, the parser may be based on a deep learning architecture comprising multiple long-short term memory (LSTM) networks. As an example and not by way of limitation, the parser may be based on a recurrent neural network grammar (RNNG) model, which is a type of recurrent and recursive LSTM algorithm).
using the target knowledge as the target information  (Col. 23 lines 42-62 teach the assistant system 140 may receive, from a client system 130 associated with a user, a query from the user. The assistant system 140 may then access a knowledge graph comprising a plurality of nodes and a plurality of edges connecting the nodes. Each node may correspond to an entity and each edge may correspond to a relationship between the entities corresponding to the connected nodes. In particular embodiments, the assistant system 140 may determine, based on the query, one or more initial entities associated with the query. The assistant system 140 may then select, by a conversational reasoning model, one or more candidate nodes from the knowledge graph corresponding to one or more candidate entities, respectively. Each candidate node may be selected based on the nodes corresponding to the initial entities, one or more dialog states associated with the query, and a context associated with the query. In particular embodiments, the assistant system 140 may generate a response based on the initial entities and the candidate entities. The assistant system 140 may further send, to the client system 130 in response to the query, instructions for presenting the response)
As per claims 7 and 16, Moon teaches each of the limitations of claims 1 and 10 respectively.
In addition, Moon teaches:
further comprising: acquiring information of an employee of a target enterprise, information of a team to which the employee belongs, information of a project undertaken by the team, and a knowledge point set corresponding to the project (Col. 23 lines 42-62 teach the assistant system 140 may receive, from a client system 130 associated with a user, a query from the user. The assistant system 140 may then access a knowledge graph comprising a plurality of nodes and a plurality of edges connecting the nodes. Each node may correspond to an entity and each edge may correspond to a relationship between the entities corresponding to the connected nodes. Col. 40 lines 26-57 teach a concept node 804 may correspond to a concept. As an example and not by way of limitation, a concept may correspond to a place (such as, for example, a movie theater, restaurant, landmark, or city); a website (such as, for example, a website associated with the social-networking system 160 or a third-party website associated with a web-application server); an entity (such as, for example, a person, business, group, sports team, or celebrity); a resource (such as, for example, an audio file, video file, digital photo, text file, structured document, or application) which may be located within the social-networking system 160 or on an external server, such as a web-application server; real or intellectual property (such as, for example, a sculpture, painting, movie, game, song, idea, photograph, or written work); a game; an activity; an idea or theory; another suitable concept; or two or more such concepts (Examiner asserts that an employee of a target enterprise is equivalent to “an entity,” information of a team to which the employee belongs is equivalent to “a business group sports team,” etc., information of a project undertaken by the team is equivalent to “real or intellectual property… a game, an activity, an idea or theory”, and a knowledge point set corresponding to the project is equivalent to the plurality of nodes and edges connecting the nodes)).
constructing the knowledge graph based on the information of the employee, the information of the team, the information of the project and the knowledge point set.  (Col. 23 lines 42-62 teach the assistant system 140 may receive, from a client system 130 associated with a user, a query from the user. The assistant system 140 may then access a knowledge graph comprising a plurality of nodes and a plurality of edges connecting the nodes. Each node may correspond to an entity and each edge may correspond to a relationship between the entities corresponding to the connected nodes. In particular embodiments, the assistant system 140 may determine, based on the query, one or more initial entities associated with the query. The assistant system 140 may then select, by a conversational reasoning model, one or more candidate nodes from the knowledge graph corresponding to one or more candidate entities, respectively. Each candidate node may be selected based on the nodes corresponding to the initial entities, one or more dialog states associated with the query, and a context associated with the query. In particular embodiments, the assistant system 140 may generate a response based on the initial entities and the candidate entities. The assistant system 140 may further send, to the client system 130 in response to the query, instructions for presenting the response (See also Col. 40 lines 26-57 teach a concept node 804 may correspond to a concept. In this section Examiner asserts that an employee of a target enterprise is equivalent to “an entity,” information of a team to which the employee belongs is equivalent to “a business group sports team,” etc., information of a project undertaken by the team is equivalent to “real or intellectual property… a game, an activity, an idea or theory”, and a knowledge point set corresponding to the project is equivalent to the plurality of nodes and edges connecting the nodes))
As per claims 8 and 17, Moon teaches each of the limitations of claims 1 and 7 and 10 and 16 respectively.
In addition, Moon teaches:
further comprising: acquiring a document set related to knowledge points included in the knowledge point set (Col. 40 lines 26-57 teach a concept node 804 may correspond to a concept. As an example and not by way of limitation, a concept may correspond to a place (such as, for example, a movie theater, restaurant, landmark, or city); a website (such as, for example, a website associated with the social-networking system 160 or a third-party website associated with a web-application server); an entity (such as, for example, a person, business, group, sports team, or celebrity); a resource (such as, for example, an audio file, video file, digital photo, text file, structured document, or application) which may be located within the social-networking system 160 or on an external server).
classifying a document in the document set (Col. 18 line 47- col. 20 line 35 teaches the NLU module 220 may improve the domain classification/selection of the content objects by extracting semantic information from the semantic information aggregator 230).
associating the classified document with a knowledge point entity in the knowledge graph  (Col. 40 lines 26-57 teach a concept node 804 may be associated with information of a concept provided by a user or information gathered by various systems, including the social-networking system 160 and the assistant system 140. As an example and not by way of limitation, information of a concept may include a name or a title; one or more images (e.g., an image of the cover page of a book); a location (e.g., an address or a geographical location); a website (which may be associated with a URL); contact information (e.g., a phone number or an email address); other suitable concept information; or any suitable combination of such information. In particular embodiments, a concept node 804 may be associated with one or more data objects corresponding to information associated with concept node 804. In particular embodiments, a concept node 804 may correspond to one or more web interfaces)
As per claims 9 and 18, Moon teaches each of the limitations of claims 1, 7, and 8 and 10, 16, and 17 respectively.
In addition, Moon teaches:
further comprising: determining a quality of each document in the document set (Col. 33 lines 55-67 teach Human evaluation: To compare the subjective quality of the models, i.e. the relative naturalness and relevance of the generated KG paths, the embodiments disclosed herein performed a human evaluation where paid raters were shown partial dialogs taken from the test dataset, along with the top 2 paths output from each model. The rater was asked to choose the 3 most appropriate paths for continuing the dialog. The embodiments disclosed herein evaluated 250 dialogs, showing each dialog to 3 raters, for a total 750 tasks. The embodiments disclosed herein report the % of cases when a top-k chosen fact was generated by each of the models (Table 5). The numbers add up to more than 100% as models can generate identical paths. If such a path is chosen by the rater, it is counted towards each of the models that generated the path).
processing the each document according to the quality of the each document.  (Col. 33 lines 55-67 teach Human evaluation: To compare the subjective quality of the models, i.e. the relative naturalness and relevance of the generated KG paths, the embodiments disclosed herein performed a human evaluation where paid raters were shown partial dialogs taken from the test dataset, along with the top 2 paths output from each model. The rater was asked to choose the 3 most appropriate paths for continuing the dialog. The embodiments disclosed herein evaluated 250 dialogs, showing each dialog to 3 raters, for a total 750 tasks. The embodiments disclosed herein report the % of cases when a top-k chosen fact was generated by each of the models (Table 5). The numbers add up to more than 100% as models can generate identical paths. If such a path is chosen by the rater, it is counted towards each of the models that generated the path).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.H.D/Examiner, Art Unit 3624                                                                                                                                                                                                        

/SHELBY A TURNER/Primary Examiner, Art Unit 3619